DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment filed on 25 JANUARY 2021, Applicant has amended the claims to further define the invention. Current pending claims are Claims 1-20. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 25 JANUARY 2021, with respect to the claim objection, the 112 (b) rejection, and the 102 and 103 art rejections under LIU and LIU in view of BERNDT and SUNDARARAJAN have been fully considered and are persuasive.  The claim objection, the 112 (b) rejection, and the art rejections under LIU and LIU in view of BERNDT and SUNDARARAJAN has been withdrawn. 
In the amendment to the claims filed on 25 JANUARY 2021, Applicant has amended the claims to further define the invention.  The invention now, still directed towards a fluid control mechanism, further define the relationship between the first and second fluid input ends, the first and second fluid receiving ends and the first a second pipeline that comprise the quantitative mechanism in a first and second state.  The first and second states of the pipelines are also further defined where an interchangeable state is created in one state as opposed to another state. 
The Examiner has considered the amendment to the claims and has update the search.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 FEBRUARY 2021 was filed after the mailing date of the NON-FINAL OFFICE ACTION on 27 OCTOBER 2020.  The 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
The Examiner has considered the amendments to the claims and has updated the search.  Fluid flow devices, microfluidic device and fluidic processing apparatuses were searched and considered.  Fluidic flow paths, channel or passages were considered where they were either shifted or move from one position to another from one state to another in an interchangeable state.    
Upon further search and consideration, prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,027,929 B2 to PICHA, Figure 7, and US Patent 3,933,165 A to BUDZAK, Figure 2 and 3. 
The references cited above disclose a fluid control mechanism with at least a fluid input and receiving end as well as a quantitative mechanism.  However, both newly cited references are both silent in regards to the specifics of the first and second state and the interchangeable state of the quantitative mechanism.  While both reference teach a first state and second state, the conformation of each state, where “wherein in the first state, the first pipeline is in fluid connection with the first fluid input end, and the second pipeline is in fluid connection with the first fluid receiving end, thus the first pipeline and the second pipeline are in fluid connection by the fluid connection of the first fluid input end and the first fluid receiving end; and in the second state, the first pipeline is in fluid connection with the second fluid input end, and the second pipeline is in fluid connection with the second fluid receiving end” is not found or suggested in the prior art.  In addition, wherein “a first fluid receiving end in fluid connection with the first fluid input end; and a second fluid receiving end not in fluid connection with the second input end” is not found or   In the prior art cited by the Examiner as well as the reference cited on the newly submitted IDS on 02 FEBRUARY 2021, there is a first fluid receiving end in fluid connection with the first fluid input end; however, the claim language directed at “a second fluid receiving end not in fluid communication with the second input end” is also not found or suggested by the prior art.  In US Patent 6,632,404 B1 to FREITAG and US Patent 3,933,165 A to BUDZAK, there is shown a first and second state, but none of the positioned shown describe both the first state and second state as required by the claim language.  
The Examiner is unable to provide another rejection which would fairy teach or suggest the claimed invention.  
Claims 1-20 are allowed. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In Claim 16, line 2, in the instance of “plurality of fluid input ends is in connected” has been changed to “plurality of input ends is connected”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM